Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact name of registrant as specified in charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of fiscal year end: 09/30/2006 Date of reporting period: 06/30/2006 Item 1. Schedule of Investments. Nicholas II, Inc. Schedule of Investments (unaudited) June 30, 2006 VALUE COMMON STOCKS - 96.70% Consumer Discretionary - Auto & Components - 2.12% 335,000 Gentex Corporation $ 4,690,000 120,600 Harley-Davidson, Inc. 6,619,734 11,309,734 Consumer Discretionary - Consumer Services - 3.52% 102,500 Applebee's International, Inc. 1,970,050 150,000 International Game Technology 5,691,000 65,000 ITT Educational Services, Inc. * 4,277,650 180,000 Starbucks Corporation * 6,796,800 18,735,500 Consumer Discretionary - Media - 6.18% 125,265 Clear Channel Communications, Inc. 3,876,952 100,407 DIRECTV Group, Inc. (The) * 1,656,715 200,000 EchoStar Communications Corporation * 6,162,000 150,000 Lamar Advertising Company * 8,079,000 249,935 Liberty Global, Inc. - Series C * 5,141,163 60,278 Liberty Global, Inc. - Series A * 1,295,977 30,195 Liberty Media Holding Corporation Capital Common - Series A 2,529,435 125,000 Univision Communications Inc. * 4,187,500 32,928,742 Consumer Discretionary - Retail - 8.02% 225,672 IAC/InterActiveCorp * 5,978,051 90,000 J.C. Penney Company, Inc. 6,075,900 157,100 Kohl's Corporation * 9,287,752 150,979 Liberty Media Holding Corporation Interactive Common - Series A 2,605,898 320,000 O'Reilly Automotive, Inc. * 9,980,800 250,000 PETsMART, Inc. 6,400,000 70,000 Williams-Sonoma, Inc. 2,383,500 42,711,901 Consumer Staples - Food & Staple Retail - 1.37% 238,296 CVS Corporation 7,315,687 Consumer Staples - Food, Beverage & Tobacco - 1.50% 215,000 Hormel Foods Corporation 7,985,100 Energy - 5.19% 25,450 Apache Corporation 1,736,962 120,000 BJ Services Company 4,471,200 25,000 Cameron International Corporation * 1,194,250 55,000 GlobalSantaFe Corporation 3,176,250 90,000 Grant Prideco, Inc. * 4,027,500 151,324 Kinder Morgan Management, LLC * 6,509,940 106,000 Nabors Industries, Ltd. * 3,581,740 66,666 XTO Energy, Inc. 2,951,304 27,649,146 Financials - Banks - 5.14% 215,000 Commerce Bancorp, Inc. 7,669,050 90,545 Fifth Third Bancorp 3,345,638 230,000 Marshall & Ilsley Corporation 10,520,200 90,000 MGIC Investment Corporation 5,850,000 27,384,888 Financials - Diversified - 4.04% 67,500 Affiliated Managers Group, Inc. * 5,865,075 340,000 Eaton Vance Corp. 8,486,400 50,000 Legg Mason, Inc. 4,976,000 40,000 Moody's Corporation 2,178,400 21,505,875 Financials - Insurance - 4.67% 230,000 Brown & Brown, Inc. 6,720,600 188,800 Nationwide Financial Services, Inc. 8,322,304 307,000 Willis Group Holdings Limited 9,854,700 24,897,604 Health Care - Equipment - 6.74% 185,000 Biomet, Inc. 5,788,650 290,000 Boston Scientific Corporation * 4,883,600 10,000 Cooper Companies, Inc. (The) 442,900 85,000 DENTSPLY International Inc. 5,151,000 160,000 Kinetic Concepts, Inc. * 7,064,000 250,000 Respironics, Inc. * 8,555,000 125,000 St. Jude Medical, Inc. * 4,052,500 35,937,650 Health Care - Pharmaceuticals & Biotechnology - 8.07% 42,500 Allergan, Inc. 4,558,550 30,000 Biogen Idec Inc. * 1,389,900 32,000 Biotech HOLDRS Trust * 5,647,360 106,960 Fisher Scientific International Inc. * 7,813,428 166,500 Forest Laboratories, Inc. * 6,441,885 85,000 Invitrogen Corporation * 5,615,950 270,000 Medicis Pharmaceutical Corporation 6,480,000 160,000 Teva Pharmaceutical Industries Ltd. 5,054,400 43,001,473 Health Care - Services - 5.45% 23,252 Cardinal Health, Inc. 1,495,801 162,500 DaVita, Inc. * 8,076,250 260,883 Health Management Associates, Inc. 5,142,004 245,000 IMS Health Incorporated 6,578,250 12,600 Patterson Companies, Inc. * 440,118 145,000 Universal Health Services, Inc. - Class B 7,287,700 29,020,123 Industrials - Capital Goods - 1.68% 193,000 Fastenal Company 7,775,970 25,000 IDEX Corporation 1,180,000 8,955,970 Industrials - Commerical Services & Supplies - 6.48% 301,000 ARAMARK Corporation 9,966,110 116,604 ChoicePoint Inc. * 4,870,549 227,500 Cintas Corporation 9,045,400 165,000 Manpower Inc. 10,659,000 34,541,059 Industrials - Transportation - 1.50% 143,000 Expeditors International of Washington, Inc. 8,009,430 Information Technology - Hardware & Equipment - 11.07% 160,000 CDW Corporation 8,744,000 175,000 Harris Corporation 7,264,250 250,000 Jabil Circuit, Inc. 6,400,000 225,000 Molex Incorporated - Class A 6,464,250 51,400 Plantronics, Inc. 1,141,594 380,000 QLogic Corporation * 6,551,200 95,000 Tech Data Corporation * 3,639,450 215,000 Tektronix, Inc. 6,325,300 392,500 Vishay Intertechnology, Inc. * 6,174,025 183,750 Zebra Technologies Corporation - Class A * 6,276,900 58,980,969 Information Technology - Semiconductors & Semiconductor Equipment - 3.82% 217,000 Intersil Holding Corporation 5,045,250 175,000 Maxim Integrated Products, Inc. 5,619,250 288,750 Microchip Technology Incorporated 9,687,563 20,352,063 Information Technology - Software & Services - 6.82% 145,000 Affiliated Computer Services, Inc. * 7,483,450 322,500 BEA Systems, Inc. * 4,221,525 85,300 Check Point SoftwareTechnologies Ltd. * 1,499,574 305,937 Fiserv, Inc. * 13,877,302 243,500 Hewitt Associates, Inc. * 5,473,880 85,000 NAVTEQ Corporation * 3,797,800 36,353,531 Materials - 3.32% 291,400 Bemis Company, Inc. 8,922,668 155,000 Ecolab Inc. 6,289,900 50,000 Florida Rock Industries, Inc. 2,483,500 17,696,068 TOTAL Common Stocks (COST: $ 342,520,197) 515,272,513 SHORT-TERM INVESTMENTS - 3.30% Commercial Paper - 2.95% $ 700,000 Kraft Foods Inc. 07/03/06, 5.26% 700,000 500,000 Fiserv, Inc. 07/05/06, 5.20% 499,856 375,000 Sara Lee Corporation 07/05/06, 5.11% 374,894 1,300,000 Fiserv, Inc. 07/07/06, 5.20% 1,299,249 815,000 Walt Disney Company (The) 07/10/06, 5.04% 814,201 775,000 Walt Disney Company (The) 07/10/06, 5.06% 774,237 1,025,000 CVS Corporation 07/11/06, 5.18% 1,023,820 250,000 CVS Corporation 07/11/06, 5.18% 249,712 1,000,000 Time Warner Cable, Inc. 07/12/06, 5.16% 998,710 975,000 CVS Corporation 07/14/06, 5.30% 973,421 600,000 General Mills, Inc. 07/17/06, 5.35% 598,752 800,000 Fortune Brands, Inc. 07/18/06, 5.12% 798,293 1,300,000 Fiserv, Inc. 07/20/06, 5.45% 1,296,654 755,000 Fiserv, Inc. 07/24/06, 5.35% 752,644 750,000 General Mills, Inc. 07/25/06, 5.36% 747,543 625,000 Sara Lee Corporation 07/25/06, 5.35% 622,957 1,550,000 Walt Disney Company (The) 07/25/06, 5.18% 1,545,093 550,000 CVS Corporation 07/26/06, 5.35% 548,120 525,000 Fortune Brands, Inc. 08/01/06, 5.25% 522,780 600,000 Time Warner Cable, Inc. 08/04/06, 5.37% 597,136 15,738,072 Variable Rate Demand Notes - 0.35% 1,871,663 Wisconsin Corporate Central Credit Union 1,871,663 TOTAL Short-term Investments (COST: $ 17,609,735) 17,609,735 TOTAL SECURITY HOLDINGS - 100.01% 532,882,248 LIABILITIES, NET OF OTHER ASSETS (0.01)% (39,495) TOTAL NET ASSETS $532,842,753 % OF NET ASSETS * NON-INCOME PRODUCING As of June 30, 2006, investment cost for federal tax purposes was $360,129,932 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $186,988,855 Unrealized depreciation (14,236,538) Net unrealized appreciation $172,752,316 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/24/2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/24/2006 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/24/2006
